Name: Commission Regulation (EEC) No 269/83 of 1 February 1983 amending for the fourth time Regulations (EEC) No 2191/81 and (EEC) No 2192/81 with regard to the control measures connected with the granting of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  defence;  prices;  information technology and data processing;  legal form of organisations;  marketing
 Date Published: nan

 Avis juridique important|31983R0269Commission Regulation (EEC) No 269/83 of 1 February 1983 amending for the fourth time Regulations (EEC) No 2191/81 and (EEC) No 2192/81 with regard to the control measures connected with the granting of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States Official Journal L 031 , 02/02/1983 P. 0005 - 0006 Spanish special edition: Chapter 03 Volume 27 P. 0013 Portuguese special edition Chapter 03 Volume 27 P. 0013 Finnish special edition: Chapter 3 Volume 15 P. 0236 Swedish special edition: Chapter 3 Volume 15 P. 0236 *****COMMISSION REGULATION (EEC) No 269/83 of 1 February 1983 amending for the fourth time Regulations (EEC) No 2191/81 and (EEC) No 2192/81 with regard to the control measures connected with the granting of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulations (EEC) No 2191/81 (3) and (EEC) No 2192/81 (4), as last amended by Regulation (EEC) No 1333/82 (5), lay down, in Articles 6 and 5 respectively the frequency of checks in connection with the aid provided for by the said Regulations; whereas these provisions should be amended to take account of the minimum requirements regarding such checks as set out in Council Directive 77/435/EEC of 27 June 1977 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 6 of Regulation (EEC) No 2191/81 is hereby replaced by the following: 'Article 6 The Member States shall institute all the necessary control measures to ensure that the provisions of this Regulation are complied with, in particular by checks on the commercial documents and the stock records of the supplier. These checks shall be implemented in accordance with Council Directive 77/435/EEC (1). They shall inform the Commission: (a) within three months of the procedure for the controls adopted for the butter at the different marketing stages and the measures taken in accordance with Article 2 (3) (a); (b) before the 20th day of each month, the quantities for which in the course of the previous month: - vouchers have been issued, - aid has been paid. (1) OJ No L 172, 12. 7. 1977, p. 17.' Article 2 Article 5 of Regulation (EEC) No 2192/81 is hereby replaced by the following: 'Article 5 The Member States shall institute all the necessary control measures to ensure that the provisions of this Regulation are complied with, in particular by checks on the commercial documents and the stock records of the supplier. These checks shall be implemented in accordance with Council Directive 77/435/EEC (1) They shall inform the Commission: (a) within three months of the procedure for the controls adopted for the butter at the different marketing stages and the measures taken in accordance with Article 2 (3) (a); (b) before the 20th day of each month, the quantities for which in the course of the previous month: - vouchers have been issued, - aid has been paid. (1) OJ No L 172, 12. 7. 1977, p. 17.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 140, 20. 5. 1982, p. 1. (3) OJ No L 213, 1. 8. 1981, p. 20. (4) OJ No L 213, 1. 8. 1981, p. 24. (5) OJ No L 150, 29. 5. 1982, p. 78. (6) OJ No L 172, 12. 7. 1977, p. 17.